      Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
 SPV OSUS LTD.,                              :
                                             :
                    Plaintiff,               :
                                             :
        -against-                            :
                                             :
 HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC      :
 BANK USA, NA, HSBC USA INC., HSBC           :
 SECURITIES SERVICES (BERMUDA) LIMITED,      :
 HSBC INSTITUTIONAL TRUST SERVICES           :
 (BERMUDA) LIMITED, HSBC BANK BERMUDA        :
 LIMITED, HSBC SECURITIES SERVICES           :
 (LUXEMBOURG) S.A., HSBC BANK (CAYMAN)       :
 LIMITED, HSBC PRIVATE BANKING HOLDINGS      :
 (SUISSE) S.A., HSBC PRIVATE BANK (SUISSE)   :
 S.A., HSBC FUND SERVICES (LUXEMBOURG)       :   No. 1:18-cv-03497-AJN
 S.A., SONIA KOHN, MARIO BENBASSAT,          :
 ALBERTO BENBASSAT, STEPHANIE                :
 BENBASSAT, 20:20 MEDICI AG, UNICREDIT       :   PLAINTIFF SPV OSUS
 BANK AUSTRIA AG, BA WORLDWIDE FUND          :   LTD.’S MEMORANDUM
 MANAGEMENT LTD., UNICREDIT S.P.A.,          :   OF LAW IN OPPOSITION
 HERALD ASSET MANAGEMENT LIMITED,            :   TO HSBC DEFENDANTS’
 EUROVALEUR, INC., PIONEER ALTERNATIVE       :   MOTION TO DISMISS
 INVESTMENT MANAGEMENT LIMITED, ALPHA        :
 PRIME ASSET MANAGEMENT LTD., REGULUS        :
 ASSET MANAGEMENT LIMITED, CARRUBA           :
 ASSET MANAGEMENT LIMITED, TEREO TRUST       :
 COMPANY LIMITED, GENEVALOR, BENBASSAT       :
 ET CIE, HERMES ASSET MANAGEMENT             :
 LIMITED, THEMA ASSET MANAGEMENT             :
 (BERMUDA) LTD., THEMA ASSET                 :
 MANAGEMENT LIMITED, EQUUS ASSET             :
 MANAGEMENT LIMITED, EQUUS ASSET             :
 MANAGEMENT PARTNERS, L.P., AURELIA FUND     :
 MANAGEMENT LIMITED, INTER ASSET             :
 MANAGEMENT INC., T+M TRUSTEESHIP &          :
 MANAGEMENT SERVICES S.A., GTM               :
 MANAGEMENT SERVICES CORP. N.V., AURELIA     :
 ASSET MANAGEMENT PARTNERS, CAPE             :
 INVESTMENT ADVISORS LIMITED and ERWIN       :
 KOHN,                                       :
                      Defendants.            :
----------------------------------x
Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 2 of 21



     PLAINTIFF SPV OSUS LTD.’S MEMORANDUM OF LAW
 IN OPPOSITION TO HSBC DEFENDANTS’ MOTION TO DISMISS
             Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 3 of 21



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        The HSBC Defendants Are Subject to Personal Jurisdiction in this Court. ....................... 2

          A.         Standards for Determining Personal Jurisdiction ................................................... 2

          B.         SPV’s Amended Complaint Specifies Jurisdictional Allegations as to Each
                     HSBC Defendant. ................................................................................................... 2

                     1.         HSBC Defendants ....................................................................................... 3

                     2.         HSBC Administrator Defendants ............................................................... 4

                     3.         HSBC Custodian Defendants ...................................................................... 5

                     4.         Individual HSBC Defendants ..................................................................... 6

                                a.         HSBC Holdings plc......................................................................... 6

                                b.         HSBC Private Bank Holdings (Suisse) S.A. ................................... 7

                                c.         HSBC Private Bank (Suisse) S.A. .................................................. 7

                                d.         HSBC Bank plc ............................................................................... 7

                                e.         HSBC Bank Bermuda Limited ....................................................... 9

                                f.         HSBC Securities Services (Bermuda) Limited ............................. 10

                                g.         HSBC Securities Services Luxembourg ....................................... 11

                                h.         HSBC Bank (Cayman) Limited .................................................... 12

                                i.         HSBC Institutional Trust Services (Bermuda) Limited ................ 13

          C.         In the Alternative, Jurisdictional Discovery Should Be Permitted. ...................... 14

II.       SPV’s Claims Against HSBC Bank USA are Timely Asserted. ...................................... 14

III.      SPV’s Complaint Adequately States Aiding and Abetting Claims. ................................. 14

          A.         HSBC’s Purported Due Diligence Establishes Actual Knowledge and
                     Conscious Avoidance............................................................................................ 15



                                                                      i
             Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 4 of 21



          B.         Their Investments Do Not Absolve HSBC Defendants of Complicity. ............... 15

          C.         HSBC Defendants’ Activities Establishes Substantial Assistance. ...................... 15

CONCLUSION ............................................................................................................................. 15

CERTIFICATE OF SERVICE ..................................................................................................... 16




                                                                    ii
             Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 5 of 21



                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

In re Agape Litig.,
    773 F. Supp. 2d 298 (E.D.N.Y. 2011) .....................................................................................15

Albino v. Global Equipment USA, Ltd.,
   2017 WL 372056 (S.D.N.Y. Jan. 26, 2017) ............................................................................14

American Pipe & Const. Co. v. Utah,
  462 U.S. 345 (1983) .................................................................................................................14

Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC,
   479 F. Supp. 2d 349 (S.D.N.Y. 2007)......................................................................................15

Hau Yin To v. HSBC Holdings PLC,
   2017 WL 816136 (S.D.N.Y. Mar. 1, 2017), aff’d, 700 F. App’x 66 (2d Cir.
   2017) ..............................................................................................................................2, 6, 7, 8

Hollins v. U.S. Tennis Ass’n,
   469 F. Supp. 2d 67 (E.D.N.Y. 2006) .......................................................................................14

JP Morgan Chase Bank v. Winnick,
   406 F. Supp. 2d 247 (S.D.N.Y. 2005)......................................................................................15

Lerner v. Fleet Bank, N.A.,
   459 F.3d 273 (2d Cir. 2006).....................................................................................................15




                                                                      iii
         Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 6 of 21



                               PRELIMINARY STATEMENT

       The supplemental memorandum of law brought by the HSBC Defendants1 fails to provide

any additional grounds for dismissal of SPV’s claims. Indeed, the arguments made in the

memorandum are largely a re-hash of those made in the Consolidated Brief. They are hardly

“unique,” as the HSBC Defendants claim (Dkt. #74 at 1), and can be rejected on the same grounds

SPV has already briefed in Memorandum of Law in Opposition to Defendants’ Motion to Dismiss

responding to the Consolidated Brief (“Main Response”). As shown there (and again here), this

Court has personal jurisdiction over each of the HSBC Defendants due to their extensive activities

directed to the United States related to the Madoff fraud, from which SPV’s claims arise. SPV

also has adequately pled aiding and abetting claims against the HSBC Defendants, in particular

showing how they rendered substantial assistance to the fraud in their dual roles of service

providers and marketers. SPV’s claims also are timely, including against HSBC Bank USA Inc.,

due to the pendency of common law claims brought by the SIPA Trustee, which tolled limitations

until their final adjudication by the United States Supreme Court in June 2014.

       This response primarily addresses personal jurisdiction allegations as to the HSBC

defendants. These defendants’ additional arguments for dismissal are addressed more fully in

SPV’s Main Response, which is incorporated in its entirety herein by reference. The legal standard

for a showing of specific personal jurisdiction is also discussed in SPV’s Main Response.




1
       The HSBC Defendants include the following entities: HSBC Holdings plc (“HSBC Holdings”);
       HSBC Bank plc (“HSBC Bank”); HSBC Securities Services (Bermuda) Limited (“HSSB”); HSBC
       Institutional Trust Services (Bermuda) Limited (“HITSB”); HSBC Bank Bermuda Limited
       (“HSBC Bank Bermuda”); HSBC Securities Services (Luxembourg) S.A. (“HSSL”); HSBC Bank
       (Cayman) Limited (“HSBC Cayman”); HSBC Private Banking Holdings (Suisse) S.A. (“HSBC
       Private Banking Holdings”); HSBC Private Bank (Suisse) S.A. (“HSBC Private Bank (Suisse)”);
       HSBC Bank USA, NA (“HSBC Bank USA”); and HSBC USA Inc. (“HSBC USA Inc.”).


                                                1
         Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 7 of 21



                                         ARGUMENT

I.     The HSBC Defendants Are Subject to Personal Jurisdiction in this Court.

       A.      Standards for Determining Personal Jurisdiction

       As described in its Main Response, SPV has alleged specific jurisdictional facts as to each

HSBC Defendant. In particular, it has utilized defined terms which embrace specified defendants

that played similar roles in the Madoff fraud, including as to the nature of their conduct directed

to the United States. When a given jurisdictional allegation is made with reference to one of the

defined terms, it must be read as alleging that specific fact as against each individual Defendant

included within the defined term. See, e.g., Hau Yin To v. HSBC Holdings PLC, 2017 WL 816136,

at *1-*2 (S.D.N.Y. Mar. 1, 2017), aff’d, 700 F. App’x 66 (2d Cir. 2017) (considering allegations

pleaded against various HSBC entities included within each of multiple defined terms). In

addition, where appropriate, SPV has alleged additional information as to individual defendants

concerning the nature and extent of their U.S.-directed conduct in support of the Madoff fraud.

These contacts, as described below, satisfy the minimum contacts required for the exercise of

personal jurisdiction.

       B.      SPV’s Amended Complaint Specifies Jurisdictional Allegations as to Each
               HSBC Defendant.

       The HSBC defendants were intimately involved in all aspects of the New York-based

Madoff fraud. They served as custodian and administrator to the many feeder funds that invested

with Madoff. The HSBC defendants also were an active marketer of BLMIS and the feeder funds

who invested in BLMIS. Many of these roles were overlapping, with some HSBC defendants

serving as both custodian and administrator, and sometimes involved in marketing as well. In the

Amended Complaint, SPV provides a detailed account of how each of the HSBC defendants

participated in the Madoff fraud, and in doing so, availed themselves of the New York forum.



                                                2
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 8 of 21



              1.     HSBC Defendants

       As described in the Amended Complaint (Dkt. #67), certain acts and omissions committed

in New York were common to the following HSBC entities who were involved in the Madoff

fraud, referred to as the “HSBC Defendants”: HSBC Holdings, HSBC Bank, HSBC Private

Banking Holdings (Suisse), HSBC Private Bank (Suisse), HSSB, HSSL, HSBC Cayman, and

HSBC Bank Bermuda. (¶92) Two additional HSBC entities do not contest personal jurisdiction—

HSBC Bank USA, NA and HSBC USA Inc. (Dkt. #73 n.11)

       The Amended Complaint sets forth a long list of New York-centered conduct that is

attributable to each of the HSBS Defendants. Each of the HSBC Defendants invested or assisted

others to invest in New York; entered into agreements in New York and delivered agreements to

BLMIS in New York; communicated regularly with persons in New York; sent money to and

received money from BLMIS in New York; and derived significant revenue from BLMIS in New

York. (¶136) More specifically, this New York-based conduct was carried out in a variety of

means, including the delegation by the HSBC Defendants of their responsibilities as custodians

and administrators to BLMIS in New York (¶10); their hiring of KPMG who investigated and

uncovered the fraud in New York and advised the HSBC Defendants of the ongoing fraud (¶11);

and their creation of the Global Structured Fund Product Group (“GSFP Group”) which then

marketed investment products to HSBC customers (¶288) and whereby the HSBS Defendants

became aware of serious indicia of fraud involving BLMIS (¶¶291-95. The HSBC Defendants

were also participants in conduct occurring in New York which should have or in fact did alert

them to the Madoff fraud, including receiving confirmations from BLMIS which routinely showed

that trades were outside the daily pricing range (¶198); failing to question how BLMIS funded

negative cash balances on behalf of customers which amounted to interest-free loans (¶231); and

acquiescing to Madoff’s refusal to provide electronic confirmations. (¶225) Through these acts


                                              3
         Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 9 of 21



and others, the HSBC Defendants oversaw the infusion of $8.9 billion into New York for the

explicit purpose of funding the BLMIS fraud (¶16), and in the process, enabled, prolonged, and

worsened the New York-based Madoff fraud. (¶93)

               2.      HSBC Administrator Defendants

       The Amended Complaint makes specific allegations regarding the conduct of HSSB,

HSBC Bank Bermuda, and HSSL, in their capacities as HSBC Administrator Defendants, whereby

they undertook substantial commercial activities in New York. (¶97)

        As alleged in the Amended Complaint, the primary responsibility of the HSBC

Administrator Defendants was to calculate the net asset value (“NAV”) for those feeder funds, all

of which were invested with BLMIS in New York, for which they acted as administrator. (¶97)

The HSBC Administrator Defendants also acted as agents for those funds for purposes of dealing

with BLMIS in New York. (¶137) As a result, they were responsible for day-to-day administration

of the funds, which entailed, among other things, issuing and redeeming fund shares, and

maintaining the books and records of those funds. (¶334)

       In carrying out their responsibilities, the HSBC Administrator Defendants rendered

substantial assistance to the perpetuation of the BLMIS fraud, through their New York conduct.

In particular, they provided a calculation of “net asset value” for the funds that falsely portrayed

the actual condition of the funds, which meaningfully perpetuated and prolonged the Madoff fraud.

(¶¶415, 423) In addition, they were aware or should have been aware of numerous indicia of fraud

in the trading records of those accounts for which they were administrators, all of which reflected

purported trading activity occurring in New York. (See, e.g., ¶¶195, 200, 212. 220, 233, 238, 259)

The HSBC Administrator Defendants also failed to carry out their responsibility for valuing over-

the-counter options contracts, including identification of counterparties, all of which should have

occurred in New York, which enabled the continuation of the Madoff scheme in New York. (¶335)


                                                 4
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 10 of 21



              3.      HSBC Custodian Defendants

       The Amended Complaint makes specific allegations regarding the conduct of HITSB,

HSBC Bank Bermuda, and HSSL, in their capacities as HSBC Custodian Defendants, whereby

they undertook substantial commercial activities in New York. (¶98)

       As alleged in the Amended Complaint, the primary responsibility of the HSBC Custodian

Defendants was to safeguard the assets of those funds for which they acted as custodian. (¶98)

To that end, the HSBC Custodian Defendants were contractually obligated to make sure that

Madoff had the customer funds he claimed to possess in New York. (¶202) They were also

responsible for maintaining separate accounts, overseeing the payment and administration of

funds, and otherwise transferring, exchanging, or delivering securities as directed by the feeder

funds invested with BLMIS in New York. (¶324)

       In derogation of those duties, all HSBC Custodian Defendants except HITSB executed one

or more sub-custody agreements with BLMIS, whereby they delegated their responsibilities to

BLMIS in New York, thus concentrating in BLMIS the functions of investment advisor, custodian,

and broker-dealer.   (¶¶139, 151)    In fact, the HSBC Custodian Defendants performed no

independent oversight over Madoff (¶326), thus playing an indispensable role in allowing the New

York-based fraud to grow (¶¶326-27). They collected millions in fees (¶325), all of which

emanates from the New York-based fraud they helped perpetrate (¶¶349-52).

       As custodians and sub-custodians, the HSBC Custodian Defendants directed and facilitated

the transfer of billions of dollars to and from BLMIS through HSBC Bank USA in New York, for

the purchase and sale of securities in New York. (¶139) The HSBC Custodian Defendants were

also aware or should have been aware of numerous indicia of fraud in the trading records of those

accounts for which they were responsible, all of which reflected purported trading activity

occurring in New York. (See, e.g., ¶¶195, 200, 212, 220, 233, 238, 259)


                                               5
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 11 of 21



               4.      Individual HSBC Defendants

                       a.      HSBC Holdings plc

       HSBC Holdings is the parent company of the HSBC defendants. (¶81) As one of the

“HSBC Defendants,” as defined in the Amended Complaint (¶92), acts alleged as to the HSBC

Defendants are alleged against HSBC Holdings.

       In addition to those acts, among other things, HSBC Holdings committed relevant

jurisdictional acts and became aware of the fraudulent nature of BLMIS through certain of its

subdivisions. In that regard, acting on behalf of Alternative Fund Services (a subdivision of HSBC

Holdings’s HSBC Securities Services), representatives of HSBC Bank plc, HSSL, and HSBC

Bank USA, visited BLMIS in New York. (¶99) Likewise, as alleged in the Amended Complaint,

each HSBC Administrator Defendant and each HSBC Custodian Defendant acted on behalf of

Alternative Fund Services. Id. As a result, HSBC Holdings, through Alternative Fund Services,

participated in the breaches of duty committed in New York by HSBC Custodian Defendants and

HSBC Administrative Defendants and had knowledge of the indicia of fraud of which these

defendants were aware arising from conduct in New York.

       In addition, HSBC Holdings had actual knowledge of the serious deficiencies associated

with BLMIS acting as its own custodian, which it could only have been gained through direct

access to BLMIS in New York. John Gubert, an employee of HSBC Securities Services, a division

within HSBC Holdings, warned in May 2005 that HSBC did not have “full control of assets” nor

“realtime site [sic] of transaction flows,” and that there “there was no proof of best execution . . .

or even actual execution.” (¶167) Despite its acquisition of this knowledge, which cut to the heart

of the Madoff fraud, HSBC Holdings took no action to halt the ongoing fraud.




                                                  6
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 12 of 21



                       b.     HSBC Private Bank Holdings (Suisse) S.A.

       As one of the “HSBC Defendants,” as defined in the Amended Complaint (¶92), the acts

alleged against the HSBC Defendants are alleged against HSBC Private Bank Holdings (Suisse).

       In addition, among other acts, HSBC Private Bank Holdings (Suisse) marketed feeder

funds that invested in BLMIS and then directed investment funds to those feeder funds, which

occurred in New York. (¶90) In those capacities, it is responsible for funneling millions of dollars

into BLMIS for the purpose of perpetuating the Madoff fraud in New York. It is the parent of

HSBC Private Bank (Suisse), which received $372 million in transfers, whose source was BLMIS

in New York, and which constitute fraudulent proceeds. (¶91)

                       c.     HSBC Private Bank (Suisse) S.A.

       As one of the “HSBC Defendants,” as defined in the Amended Complaint (¶92), the acts

alleged against the HSBC Defendants are alleged against HSBC Private Bank (Suisse).

       In addition, through its New York-directed conduct, HSBC Private Bank (Suisse)

substantially assisted the BLMIS fraud in a number of other ways. Among other things, it

marketed funds that invested in BLMIS in New York and encouraged its clients to invest in those

funds on the basis of purported due diligence occurring in New York. (¶¶91, 415, 423) It thereby

funneled millions of dollars into the BLMIS fraud in New York. (Id.) It received $372 million in

transfers, emanating from BLMIS in New York, and which represent proceeds of the fraud. (¶91).

                       d.     HSBC Bank plc

       HSBC Bank plc (“HSBC Bank”) engaged in extensive conduct in New York as a marketer

and investor with respect to BLMIS feeder funds, and through the banking services it provided in

New York, as an enabler of Madoff’s fraudulent scheme.

       HSBC Bank was a principal conduit of funds flowing between BLMIS and those feeder

funds associated with HSBC. To that end, beginning in late 2004, HSBC Bank began acting as


                                                 7
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 13 of 21



the bank for receiving redemptions and sending subscriptions for such HSBC-related funds,

through its account in New York. (¶350) In all, six of these funds received over $1.24 billion in

transfers from BLMIS. Id.

       Through the Global Structured Fund Products (“GSFP”) Group, HSBC invested its own

money into BLMIS through transactions involving feeder funds, which involved extensive

contacts with New York. (¶¶100, 104) GSFP Group was managed out of New York and involved

defendants HSBC Bank, HSBC Bank USA, and HSBC USA Inc. (¶¶104-05) The various

financial transactions whereby GSFP Group invested with Madoff feeder funds were created by

GSFP employees working in New York. (¶110)

       In connection with those investments, either acting on its own or through the GSFP Group,

HSBC Bank invested in and redeemed from a group of Madoff feeder funds known as the Rye

Funds. (¶¶106, 367) All Rye Funds had their principal place of business in New York and were

managed from their Rye, New York headquarters. (¶360) Prior to investing in the Rye Funds,

GSFP Group (which included HSBC Bank) visited the Rye, New York offices of Tremont Group,

which performed marketing, operations, diligence functions for the Rye Funds. (¶367) Among

those visits were ones occurring on August 31, 2005 and March 29, 2007, as a result of which

HSBC Bank entered into swap transactions involving the Rye Funds. Id. Thereafter, HSBC Bank

agreed to send funds to an account for Rye at the Bank of New York in New York. Id.

       HSBC Bank also received funds from certain of the New York-based Rye Funds, including

$15.9 million, pursuant to a request made by a GSFP employee on or about December 1, 2008 (id

¶368), and $53 million from Rye XL Portfolio, which was received at HSBC Bank’s account at

HSBC Bank USA (¶371). In total, HSBC Bank received $130 million in transfers representing

fraudulent proceeds in connection with the New York-based Madoff fraud. (¶82)




                                               8
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 14 of 21



       In addition to its direct financial relationships with BLMIS in New York, HSBC Bank was

aware of the serious indicia of fraud surrounding BLMIS by, among other things, its retention of

KPMG to review BLMIS for fraud, both in 2005 and 2007. (¶¶169, 177) Through its New York-

based review of Madoff in 2005, which HSBC Bank directed, KPMG discovered serious risks of

embezzlement, sham trading, and falsification of trade confirmations. (¶175) KPMG made

recommendations to HSBC Bank to take corrective actions, including independently confirming

BLMIS’s purported trading activities (¶176), all of which were ignored. As a result of KPMG’s

second visit to BLMIS in 2007, which was also directed by HSBC Bank, HSBC personnel

concluded that BLMIS “is a perfect structure for fraud.” (¶¶178-79) The conclusions from the

second KPMG report were discussed in a July 17, 2008 conference call involving HSBC

employees from New York, London, and around the world. (¶179) Again, no action was taken to

halt the ongoing BLMIS fraud. HSBC Bank also visited BLMIS in New York, on behalf of HSBC

Holdings. (¶99)

       In addition, as a “HSBC Defendant,” as defined in the Amended Complaint (¶92), the acts

alleged against the HSBC Defendants are alleged against HSBC Bank.

                       e.     HSBC Bank Bermuda Limited

       HSBC Bank Bermuda acted as administrator and/or custodian for Alpha Prime, Thema

Fund, Thema Wise, Hermes, Kingate Global, and Kingate Euro. (¶87) As custodian, its primary

responsibility was to safeguard and verify fund assets. (¶150) As administrator, its primary

responsibility was to calculate the net asset value for each fund, as well as to oversee the day-to-

day administration of the funds, including issuing and redeeming fund shares, and maintaining the

books and records of those funds. (¶¶97, 334)

       As a named HSBC Custodian Defendant (¶98), the acts alleged against those defendants

are alleged as to HSBC Bank Bermuda. In sum, in derogation of industry practice, which required


                                                 9
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 15 of 21



that fund assets be held by an independent custodian, HSBC Bank Bermuda delegated its custodial

duties to BLMIS with respect to funds invested with BLMIS in New York. (¶203) By permitting

New York-based BLMIS to serve as custodian and/or sub-custodian, HSBC Bank Bermuda

facilitated the risk that BLMIS’s fraudulent trading in New York was a sham. (¶¶203-04)

       Further, as a named HSBC Administrator Defendant, the acts of these defendants are

applicable to HSBC Bank Bermuda. In particular, like the other administrator defendants, HSBC

Bank Bermuda provided a calculation of “net asset value” for the funds that falsely portrayed their

actual condition, which meaningfully perpetuated and prolonged the Madoff fraud. (¶¶415, 423)

       HSBC Bank Bermuda also received fees whose source was BLMIS in New York for HSBC

Bank Bermuda’s role in perpetrating the fraud as a purported administrator and/or custodian.

Along with HSSL and HITSB, HSBC Bank Bermuda received over seven million dollars for the

rendering of purported administrative and custodial services in New York to various feeder funds,

all of which are traceable to BLMIS in New York. (¶¶349-52)

       Finally, HSBC Bank Bermuda was aware or should have been aware of numerous indicia

of fraud in the trading records for those accounts for which it was administrator and/or custodian.

(See, e.g., ¶¶195, 200, 212, 220, 233, 238, 259) Those records reflected purported trading activity

occurring in New York over which it exercised control and responsibility through the maintenance

and administration of the books and records of those funds.

                      f.      HSBC Securities Services (Bermuda) Limited

       HSBC Securities Services (Bermuda) Limited (“HSSB”) served as administrator to Thema

Fund, Thema Wise, Hermes, and Alpha Prime. (¶85) As administrator, its primary responsibility

was to calculate the net asset value for each fund, as well as to oversee the day-to-day

administration of the funds, including issuing and redeeming fund shares, and maintaining the

books and records of those funds. (¶¶97, 334)


                                                10
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 16 of 21



       As a named HSBC Administrator Defendant, the acts alleged against those defendants are

alleged as to HSSB. In particular, like the other administrator defendants, HSSB provided a

calculation of “net asset value” for the funds that falsely portrayed their actual condition, which

meaningfully perpetuated and prolonged the Madoff fraud. (¶¶415, 423)

       HSSB was aware or should have been aware of numerous indicia of fraud in the trading

records for those accounts for the which it was administrator. (See, e.g., ¶¶195, 200, 212, 220,

233, 238, 259) Those records reflected purported trading activity occurring in New York over

which it exercised control and responsibility through the maintenance and administration of the

books and records of those funds. (¶334)

       As an “HSBC Defendant,” as defined in the Amended Complaint (¶92), the acts alleged

against the HSBC Defendants are alleged against HSSB.

                      g.      HSBC Securities Services Luxembourg

       HSBC Securities Services (Luxembourg) (“HSSL”) served as administrator and/or sub-

administrator to Lagoon, Herald, Herald (Lux), Senator, Thema Fund, Thema Wise, Alpha Prime,

Hermes, and Primeo. (¶88) As administrator, its primary responsibility was to calculate the net

asset value for each fund, as well as to oversee the day-to-day administration of the funds,

including issuing and redeeming fund shares, and maintaining the books and records of those

funds. (¶¶97, 334)

       HSSL served as custodian and/or sub-custodian to Lagoon, Herald, Herald (Lux), Primeo,

Senator, Alpha Prime, Hermes, and Thema Fund. (¶88) As custodian, its primary responsibility

was to safeguard and verify fund assets. (¶150)

       Because HSSL is named as a HSBC Custodian Defendant (¶98), the allegations pleaded

against those defendants are alleged against HSSL. In sum, in derogation of industry practice,

which required that fund assets be held by an independent custodian, HSSL delegated its custodial


                                                11
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 17 of 21



duties to BLMIS with respect to funds invested with BLMIS in New York. (¶203) By thus

permitting New York-based BLMIS to serve as custodian, HSSL enabled and facilitated the risk

that BLMIS’s fraudulent trading in New York was a sham. (¶¶203-04)

       Further, because HSSL is named as an HSBC Administrator Defendant, the allegations

pleaded against those defendants are alleged against HSSL.          In particular, like the other

administrator defendants, HSSL provided a calculation of “net asset value” for the funds for which

it served as administrator that falsely portrayed their actual condition, which meaningfully

perpetuated and prolonged the Madoff fraud. (¶¶415, 423)

       HSSL was also aware or should have been aware of numerous indicia of fraud in the trading

records for those accounts for which it was administrator. (See, e.g., ¶¶195, 200, 212, 220, 233,

238, 259) Those records reflected purported trading activity occurring in New York over which it

exercised control and responsibility through the maintenance and administration of the books and

records of those funds.

       As part of its role in facilitating the Madoff fraud, HSSL visited BLMIS in New York, on

behalf of HSBC Holdings. (¶99) HSSL also received fees whose source was BLMIS in New York

as compensation for HSSL’s role in perpetrating the fraud as a purported administrator and/or

custodian. Along with HSBC Bank Bermuda and HITSB, HSSL received over seven million

dollars for the rendering of purported administrative and custodial services in New York to various

feeder funds, all of which are directly traceable to funds distributed by BLMIS. (¶¶349-52)

       In addition, as an “HSBC Defendant,” as defined in the Amended Complaint (¶92), the

acts alleged against the HSBC Defendants are alleged against HSSL.

                      h.      HSBC Bank (Cayman) Limited

       HSBC Bank (Cayman) Limited (“HSBC Cayman”) served as administrator of Primeo

Fund, which was created and controlled by defendant UniCredit Bank Austria AG. (¶¶41, 89)


                                                12
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 18 of 21



       Like the other administrator defendants, HSBC Cayman failed to perform accurate

calculations of the net asset values for the fund for which it served as administrator, thus

perpetuating and prolonging the Madoff fraud. In its role as administrator, HSBC Cayman was

also aware or should have been aware of numerous indicia of fraud in the trading records of

Primeo. (See, e.g., ¶¶195, 200, 212, 220, 233, 238, 259) Those records reflected purported trading

activity occurring in New York over which HSBC Cayman exercised control and responsibility

through the maintenance and administration of the books and records of Primeo. For example, the

account records for Primeo, for which HSBC Cayman was responsible as administrator, reflected

that on 129 occasions, for a total of 573 days, Primeo had a negative cash balance, thus amounting

to an interest-free loan from BLMIS, which HSBC Cayman knew was implausible. (¶210)

                      i.      HSBC Institutional Trust Services (Bermuda) Limited

       HSBC Institutional Trust Services (Bermuda) Limited (“HITSB”) served as custodian for

Alpha Prime, Hermes, Thema Wise, and Thema Fund.                 (¶86)   As custodian, its primary

responsibility was to safeguard and verify fund assets. (¶150)

       Like the other HSBC Custodian Defendants (¶98), HITSB undertook substantial

commercial activities in New York. Those activities included the critical function of directing and

facilitating the transfer of billions of dollars to and from BLMIS through HSBC Bank USA in New

York, such transfers being for the purchase and sale of securities in New York. (¶139) In addition,

HITSB was contractually obligated to ensure proper custody of fund assets, including that Madoff

possessed the customer funds in New York he claimed to have. (¶159) Like the other HSBC

Custodian Defendants, HITSB failed to safeguard these New York-based assets.

       HITSB also received fees whose source was BLMIS in New York as compensation for

HITSB’s role in perpetrating the fraud as a purported administrator and/or custodian. Along with

HSBC Bank Bermuda and HSSL, HITSB received over seven million dollars for the rendering of


                                                13
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 19 of 21



purported administrative and custodial services in New York to various feeder funds, all of which

are directly traceable to funds distributed by BLMIS. (¶¶349-52)

       Finally, HITSB was aware or should have been aware of numerous indicia of fraud in the

trading records for those accounts for which it was custodian. (See, e.g., ¶¶195, 200, 212, 220,

233, 238, 259) Those records reflected purported trading activity occurring in New York over

which it exercised control and responsibility as custodian.

       C.      In the Alternative, Jurisdictional Discovery Should Be Permitted.

       If the Court believes that SPV has not sufficiently alleged personal jurisdiction over any of

the HSBC Defendants, then discovery should be allowed. See, e.g., Albino v. Global Equipment

USA, Ltd., 2017 WL 372056, at *5 (S.D.N.Y. Jan. 26, 2017); Hollins v. U.S. Tennis Ass’n, 469 F.

Supp. 2d 67, 70-71 (E.D.N.Y. 2006).

II.    SPV’s Claims Against HSBC Bank USA are Timely Asserted.

       Like the claims brought against the other HSBC Defendants, SPV’s claims against HSBC

Bank USA were tolled by the pendency of the action brought by the BLMIS Trustee action against

several HSBC defendants until its dismissal became final on June 30, 2014 when the Trustee’s

petition for writ of certiorari was denied by the Supreme Court. 134 S.Ct. 2895 (2014). Because

the Trustee sought to litigate similar claims to those asserted on behalf of customers like SPV-

assignor OSUS, the tolling principle established in American Pipe & Const. Co. v. Utah, 462 U.S.

345, 354 (1983), is applicable to all of SPV’s claims, including those made against HSBC Bank

USA. Therefore, because the claims asserted by SPV were tolled until June 30, 2014, the claims

made against HSBC Bank USA on March 28, 2018 are timely.

III.   SPV’s Complaint Adequately States Aiding and Abetting Claims.

       The HSBC Defendants’ remaining assertions are addressed more fully in SPV’s Main

Response. We briefly address them here, while incorporating by reference that response.


                                                14
         Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 20 of 21



         A.     HSBC’s Purported Due Diligence Establishes Actual Knowledge and
                Conscious Avoidance.

         HSBC’s purported due diligence establishes those defendants’ actual knowledge of at least

the red flags indicating Madoff’s fraud, and HSBC’s failure to follow up its purported due

diligence with any action to halt or limit the fraud shows, at best, “conscious avoidance,” which

satisfies the actual knowledge element. See In re Agape Litig., 773 F. Supp. 2d 298, 308 (E.D.N.Y.

2011); Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F. Supp. 2d 349, 368 (S.D.N.Y.

2007).

         B.     Their Investments Do Not Absolve HSBC Defendants of Complicity.

         The HSBC Defendants’ own investment does not absolve them of complicity or liability.

For one thing, those allegations are but a small part of these defendants’ conduct, the bulk of which

involves the complex infrastructure for directing huge sums of other people’s money into BLMIS.

Dkt. #67 ¶¶4, 16-17. HSBC’s own deposits support the inference that it hoped to profit from

“investing” in the very Ponzi scheme they knowingly supported as well as through receiving fees.

         C.     HSBC Defendants’ Activities Establishes Substantial Assistance.

         As more fully discussed in SPV’s response to the Consolidated Brief, HSBC’s activities

constituted the activities SPV alleges comprise “many forms” of substantial assistance, JP Morgan

Chase Bank v. Winnick, 406 F. Supp. 2d 247, 257 (S.D.N.Y. 2005), by which Defendants

“affirmatively assist[ed]” and “help[ed] conceal” Madoff’s fraud and “fail[ed] to act when required

to do so.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 295 (2d Cir. 2006).

                                         CONCLUSION

         For these reasons and those discussed more fully in SPV’s Memorandum in Opposition to

Defendants’ Motion to Dismiss, which is incorporated herein by reference, the HSBC Defendants

are subject to personal jurisdiction, and Defendants’ motion to dismiss should be denied.



                                                 15
        Case 1:18-cv-03497-AJN Document 82 Filed 11/20/18 Page 21 of 21




Dated: November 20, 2018.                     Respectfully submitted,


                                              /s/ Collin J. Cox
                                              R. Paul Yetter
                                              Collin J. Cox
                                              James E. Zucker
                                              Autry W. Ross
                                              YETTER COLEMAN LLP
                                              811 Main Street, Suite 4100
                                              Houston, Texas 77002
                                              [Tel.] (713) 632-8000
                                              [Fax] (713) 632-8002

                                              Matthew C. Heerde
                                              LAW OFFICE OF MATTHEW C. HEERDE
                                              222 Broadway 19th Floor
                                              New York, New York 10038
                                              [Tel.] 347-460-3588
                                              [Fax] 347-535-3588

                                              ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

       I certify that this pleading was filed electronically with the Court, and thus served

simultaneously upon all counsel of record, this 20th day of November, 2018.

                                              /s/ Collin J. Cox




                                                16
